              Case 2:21-mj-00067-BAT Document 13 Filed 02/08/21 Page 1 of 2




 1                                                           The Honorable Brian A. Tsuchida
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                       NO. 21-MJ-67
11
                            Plaintiff
                                                        UNITED STATES’ NOTICE OF
12
                                                        FILING OF MOTION FOR REVIEW
13                                                      OF RELEASE ORDER
                       v.
14
        ETHAN NORDEAN
15
        Also known as “Rufio Panman”,
16
                            Defendant.
17
18          The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Jehiel I. Baer, Assistant United
20 States Attorney for said District, hereby gives notice with the Clerk of this Court that, on
21 February 8, 2021, at 10:56 a.m. Pacific Time, pursuant to 18 U.S.C. § 3145(a)(1), the
22 United States filed with the court having original jurisdiction over the offenses charged
23 herein a Motion for Emergency Stay and for Review of Release Order pertaining to
24 Defendant Ethan Nordean, which is attached as Exhibit A. Chief Judge Beryl A. Howell
25 of the United States District Court for the District of Columbia granted the government’s
26 motion and ordered that the release order entered by this Court on February 8, 2021, as to
27 //
28 //

     UNITED STATES’ NOTICE                                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     OF FILING - 1
                                                                             SEATTLE, WASHINGTON 98101
     MJ21-67 BAT                                                                   (206) 553-7970
             Case 2:21-mj-00067-BAT Document 13 Filed 02/08/21 Page 2 of 2




 1 Defendant Nordean be stayed pending review of the detention decision by the United
 2 States District Court for the District of Columbia. The order is attached as Exhibit B.
 3
 4
           DATED this 8th day of February, 2021.
 5
                                                     Respectfully submitted,
 6
 7                                                   BRIAN T. MORAN
                                                     United States Attorney
 8
 9
10                                                   s/Jehiel I. Baer
11                                                   JEHIEL I. BAER
                                                     Assistant United States Attorney
12                                                   700 Stewart Street, Suite 5220
13                                                   Seattle, WA 98101-1271
                                                     Telephone: (206) 553-4169
14                                                   Fax:           (206) 553-2502
15                                                   E-mail:        Jehiel.Baer@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’ NOTICE                                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     OF FILING - 2
                                                                            SEATTLE, WASHINGTON 98101
     MJ21-67 BAT                                                                  (206) 553-7970
